Name: COMMISSION REGULATION (EEC) No 1316/93 of 28 May 1993 laying down detailed rules of application for the management of an annual quota of 1Ã 000 tonnes of cheese and curds opened by the Community to Sweden
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy
 Date Published: nan

 No L 132/7329. 5. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1316/93 of 28 May 1993 laying down detailed rules of application for the management of an annual quota of 1 000 tonnes of cheese and curds opened by the Community to Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 on certain rules of application of the Bila ­ teral Agricultural Agreements concluded between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 21 01 /92 (3); Whereas, in order to ensure the efficient management of the system, provision should be made for the security in respect of import licences under the said system to be fixed at ECU 30 per 100 kilograms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Whereas, under an Agreement concluded between the Community and Sweden on 17 March 1993, access should be given to all Community importers to the annual tariff quota of 1 000 tonnes of cheese and curds originating in Sweden provided for in the Annex to the Bilateral Agreement signed in Oporto on 2 May 1992, and on import levy of zero ecus per tonne should be set each year until that quantity is exhausted ; Whereas the Community has undertaken to open the quota from 15 April 1993 and the quota must therefore be reduced pro rata temporis for 1993 ; Whereas this system of management requires close cooperation between the Member States and the Commis ­ sion ; whereas the Commission must, in particular, be able to monitor the drawdown of the tariff quota and keep the Member States informed ; Whereas provision should be made for import licences to be issued for the products in question within the stated quantity after a period of deliberation and, where neces ­ sary, subject to the application of a single percentage reduction of the quantities applied for ; Whereas in order to guarantee the origin of the products, provision should be made for making the issue of import licnces subject to the presentation of proof of origin issued or drawn up in Sweden ; Whereas it is appropriate to lay down the information to be included on applications and licences, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import Article 1 Products falling within CN code 0406 originating in Sweden, for which an annual tariff quota of 1 000 tonnes at a zero levy has been opened under the arrangements provided for in the Bilateral Agreement concluded between the Community and Sweden, may be imported into the Community in accordance with the provisions of this Regulation . For 1993, however, the quota shall be reduced pro rata temporis to 708 tonnes in accordance with point 2 of Annex II to that Agreement. The quantity shall be spread over two periods :  50 % during the period 15 April until 31 August 1993,  50 % during the period 1 September to 31 December 1993 . From 1 January 1994 onwards, the quantities referred to in Annex I shall be allocated over the year as follows :  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June,  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December. (2) OJ No L 331 , 2. 12. 1988, p. 1 . (4 OJ No L 210, 25. 7. 1992, p. 18 .(') OJ No L 113, 7. 5. 1993, p. 1 . No L 132/74 Official Journal of the European Communities 29. 5 . 93 Levy reduced in accordance with Regulation (EEC) No 1316/93 , Article 2 Import licence applications shall only be accepted where accompanied by the original of the proof of origin of the product concerned, issued or drawn up in Sweden in accordance with Annex VI to the Bilateral Agreement concluded between the Community and Sweden . Reduction du prÃ ©lÃ ¨vemÃ ¨nt prÃ ©vue par le rÃ ¨glement (CEE) n0 1316/93, Riduzione del prelievo a norma del regolamento (CEE) n . 1316/93, Heffing verlaagd overeenkomstig Verordening (EEG) nr. 1316/93, ReduÃ §Ã £o do direito nivelador prevista no Regulamento (CEE) n ? 1316/93 . Article 3 For the purposes of the import arrangements referred to in Article 1 , the following provisions shall apply : (a) an applicant for an import licence must be a natural or legal person who, at the time the application is submitted, can prove to the satisfaction of the compe ­ tent authorities of the Member State concerned that he has been trading in milk or milk products with third countries during the last 12 months and that he is entered in the official register of a Member State ; (b) licence applications may only relate to CN code 0406 and to a product originating in Sweden . Licence applications must relate to a minimum of one tonne and a maximum of 25 % of the quantity avai ­ lable for the product concerned for each period as defined in Article 1 for which the licence application is submitted ; (c) in box 8 of licence applications and licences shall be entered 'Sweden' ; licences shall carry an obligation to import from that country ; (d) box 20 of licence applications and licences shall contain one of the following references : Reglamento (CEE) n ° 1316/93, Forordning (E0F) nr. 1316/93, Verordnung (EWG) Nr. 1316/93, Article 4 1 . Licence applications may only be submitted during the first 10 days of each period defined to in Article 1 . 2 . Licence applications shall only be accepted where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations in respect of the current period concerning products having the same CN code and the same country of origin, whether in the Member States in which his application is submitted or in any other Member State ; where the same applicant submits more than one applica ­ tion relating to the same product, all his applications shall be rejected . 3 . The Member States shall notifiy the Commission, on the third working day following the end of the period for the submission of applications, of applications submitted for each of the products listed in Annex I. This notifica ­ tion shall include a list of applicants, the quantities applied for and the country of origin. All notifications, including notifications showing a total absence of applica ­ tions, shall be made by telex or fax on the working day stipulated, in accordance with the model set out in Annex II hereto where no application is made and in accordance with the models set out in Annexes II and III where applications have been made. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction of the quanti ­ ties applied for. If the applicant considers the quantity obtained by applying that percentage to be insufficient, he may refrain from using the licence. In that case he shall notify the competent authority of this decision before the deadline laid down in paragraph 5 . Where, pursuant to the second subparagraph, quantities are freed and/or the overall quantity for which applica ­ tions have been submitted is less than the quantity avai ­ lable, the Commission shall calculate the quantity remai ­ ning which shall be added to the quantity available in respect of the following period: Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã ±Ã Ã ¹Ã ¸. (EOK.) 1316/93, Regulation (EEC) No 1316/93 , Reglement (CEE) n ° 1316/93 , Regolamento (CEE) n. 1316/93, Verordening (EEG) nr. 1316/93, Regulamento (CEE) n? 1316/93 ; (e) box 24 of licences shall contain one of the following references : ReducciÃ ³n de la exacciÃ ³n reguladora establecida en el Reglamento (CEE) n ° 1316/93, NedsÃ ¦ttelse, jf. forordning (EÃF) nr. 1316/93 af im ­ portafgiften, ErmÃ ¤Ã igung der AbschÃ ¶pfung gemÃ ¤Ã  der Verordnung (EWG) Nr. 1316/93, Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 1316/93 , 29 . 5 . 93 Official Journal of the European Communities No L 132/75 5 . A licence shall be issued as soon as possible after the Commission decision to accept the application . Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 60 days from the date of actual issue. However, licences shall not be valid after 31 December of the year in which they are issued . Import licences issued pursuant to this Regulation shall not be transferable. Article 6 The lodging of a security of ECU 30 per 100 kilograms shall be required for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, notwithstanding Article 8 (4) of that Regulation , the quantity imported under this Regulation may not exceed that indicated in boxes 17 and 18 of the import licence. The figure '0' shall be entered to that effect in box 19 of the said licence. Article 8 The release into free circulation of the imported products shall be subject to the presentation of the original of the proof of origin, namely either the EUR 1 certificate or the invoice declaration issued or drawn up in Sweden in accordance with Annex VI to the Bilateral Agreement. Article 9 Products shall only be eligible under these arrangements on presentation of a declaration by the competent Swedish authorities that no export subsidy has been paid in respect of the quantities in question. Article 10 This Regulation shall , enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission No L 132/76 Official Journal of the European Communities 29 . 5 . 93 ANNEX I Products originating in Sweden CN code Product (tonnes) 0406 Cheese and curds 1 000 ANNEX II Application of Regulation (EEC) No 1316/93 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS SECTOR REQUESTS FOR IMPORT LICENCES AT ZERO LEVY ... QUARTER 1993 Date : Commission Regulation (EEC) No /93Member State : Sender : Contact : Telephone No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : 29. 5. 93 Official Journal of the European Communities No L 132/77 ANNEX III Application of Regulation (EEC) No 1316/93 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS SECTOR REQUESTS FOR IMPORT LICENCES AT ZERO LEVY ... QUARTER 1993 Order No : Member State : CN code No Declarer (Name and address) Quantity Country * (tonnes) or origin Total tonnes order No